      Case 4:20-cv-00313 Document 1 Filed 04/14/20 Page 1 of 10 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

JOHN EARL MACKEY,                                   §
           Plaintiff,                               §
                                                    §
vs.                                                 §           CASE NO.
                                                    §
CITY OF HONEY GROVE, TEXAS                          §
and ZACHARY WILLIAMSON                              §
           Defendants.                              §


                                    ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES JOHN EARL MACKEY, (hereinafter called “Plaintiff”), complaining of

and about CITY OF HONEY GROVE, TEXAS and ZACHARY WILLIAMSON, (hereinafter

called “Defendant”), and for cause of action would respectfully show the Court as follows:

1.       This suit is an action for damages sustained by John Earl Mackey who is a citizen of the

United States of America against Zachary Williamson and the officers and official of the City of

Honey Grove, Texas, and the Honey Grove Police Department (hereinafter called “HGPD”) who

were the policy makers responsible for the selection, hiring, training, disciplining, supervising,

and educating of Officer Williamson.

2.       At all times relevant hereto, and in all the actions described herein, Defendant

Williamson acting under color of state law and pursuant to his authority as police personnel.

3.       At all times relevant thereto, and in all of the actions described herein, Defendant City

and HGPD acted under color of state law and authorized the actions of Defendant Williamson.



Original Complaint                             Page 1                 Mackey v. City of Honey Grove, et al
      Case 4:20-cv-00313 Document 1 Filed 04/14/20 Page 2 of 10 PageID #: 2




                                       I. JURISDICTION

4.       This case is brought pursuant to 42 U.S.C. § 1983 and 1988 and the Fifth and Fourteenth

Amendment of the United States Constitution. The allegations asserted against the Defendants

occurred under color state law and involve federal questions.

                                 II. PARTIES AND SERVICE

5.       Plaintiff, John Earl Mackey, is a citizen of the United States and the State of Texas and

resides in Fannin County, Texas.

6.       Defendant, The City of Honey Grove, Texas is a municipality of the State of Texas,

employed Defendant Williamson and was responsible for the hiring, training, disciplining,

educating, supervising and selection of Defendant Williamson as a police officer. Defendant

City may be served by serving the Mayor, Claude Caffee, 633 6th Street, Ste. 1, Honey Grove,

Texas 75446.

7.       Defendant, Zachary Williamson, was a police officer employed by the City of Honey

Grove, at the time in question. At all times relevant, Defendant Williamson was acting as a

representative, agent, servant or employee of Defendant City. Defendant Williamson is sued in

his individual and official capacities. Upon information and belief, Defendant Williamson is a

resident of the Sherman Division of the Eastern District of Texas and may be served at his place

of employment, Honey Grove Police Department, 633 6th Street, Honey Grove, Texas 75446.

                                          III. NOTICE

8.       On August 28, 2018, counsel for Plaintiff, pursuant to Section 101.10 of the TEXAS




Original Complaint                            Page 2                Mackey v. City of Honey Grove, et al
      Case 4:20-cv-00313 Document 1 Filed 04/14/20 Page 3 of 10 PageID #: 3




TORT CLAIMS ACT and other applicable statutes and ordinances, forwarded written notice of

Plaintiff’s claims to the City of Honey Grove.

                                             IV. FACTS

9.       On or about April 22, 2018, Williamson followed John Earl Mackey to his

residence on South Second Street in Honey Grove, Texas.

10.      Plaintiff rolled his window down and waited for Williamson to get out of his

cruiser and approach Plaintiff’s vehicle, parked in Plaintiff’s driveway.

11.      Officer Williamson told Plaintiff to “Get out of the car, you’re going to jail,” at

which time Plaintiff requested to call his house to speak to his family.

12.      Williamson refused to allow Plaintiff to call his house and removed his tazer from

his belt.

13.      Williamson ordered Plaintiff out of the car and he complied.

14.      Plaintiff asked why he was pulled over and Williamson replied that Plaintiff had

falsified tags.

15.      Using a racial slur, Williamson held up the tazer and asked if Plaintiff knew what

being tazed felt like.

16.      At that point, Plaintiff’s family exited the house and Williamson drew his weapon

and pointed it at them, and told them to get back in the house.

17.      Williamson then tazed Plaintiff and Plaintiff reached out and the tazer fell from

Williamson hand.




Original Complaint                              Page 3                 Mackey v. City of Honey Grove, et al
      Case 4:20-cv-00313 Document 1 Filed 04/14/20 Page 4 of 10 PageID #: 4




18.      Williamson again drew his weapon, then pushed Plaintiff against the car, and

struck him in the mouth.

19.      To avoid being struck again, Plaintiff got in the car and began to honk his horn to

get the attention of anyone who might assist him, while Williamson was striking him on the head

and face and choking him.

20.      Then, Williamson reached into the car and shot Plaintiff in the leg.

21.      While Plaintiff sat in the car and bled, instead of calling for medical assistance,

Williamson then called the Chief of Police to report the incident.

22.      Williamson’s conduct constitutes a violation of Texas Penal Code 22.01 and 22.202(a)(2)

and is a felony because a weapon was used.

                                     V. CAUSES OF ACTION

23.      Plaintiff incorporates all of the allegations set forth above, and would further show the

Court that Defendants are liable on the following cause of action, pled in the alternative when

necessary.

24.      The hereinabove described actions and omissions engaged under color of state law by

Defendants proximately cause the deprivation of Plaintiff’s rights given to him by the

Constitution of the United States of America including but not limited, his Fifth and Fourteenth

right to due process, including the right to be free from excessive and unjustified force.

25.      At all times relevant, the actions of Williamson were in compliance with the actual

customs, policies, practices, and procedures of the HGPD and the City.




Original Complaint                              Page 4                 Mackey v. City of Honey Grove, et al
      Case 4:20-cv-00313 Document 1 Filed 04/14/20 Page 5 of 10 PageID #: 5




26.      The customs, policies, practices and procedures of the City and the HGPD that

proximately caused the injuries suffered by Plaintiff include, but are not limited to the following:

         a)          failing to properly and adequately supervise officers participating in law

                     enforcement activity for the City and HGPD.

         b)          failing to properly and adequately train officers, participating in law enforcement

                     activity for the City and the HGPD.

         (c)         failing to properly and adequately educate officers participating in law

                     enforcement activity for the City and HGPD.

         (d)         failing to properly and adequately determine the competency and ability of offices

                     to act as law enforcement officers prior to hiring such officers for the HGPD and

                     the City.

         (e)         failing to adequately discipline officers involved in the deprivation of citizen’s

                     constitutional rights and failing to implement any policies or procedures that

                     would prevent the re-occurrence of situations similar to one in the present case.

27.      The above-described, customs, policies, practices, and procedures of the Defendants

amounted to a deliberate indifference to the constitutional rights of Plaintiff. Plaintiff would

further state that the need for proper training, supervision, education, and proper background

check is so obvious that the inadequacies of Defendants’ customs, policies, practices, and

procedures in that regard are so likely to result in the violation of citizens’ constitutional rights

that the policy makers of the City can reasonable be said to have been deliberately indifferent to

those rights of citizens.



Original Complaint                                 Page 5                 Mackey v. City of Honey Grove, et al
      Case 4:20-cv-00313 Document 1 Filed 04/14/20 Page 6 of 10 PageID #: 6



28.      At all times relevant hereto, the City and HGPD were the official policy makers of those

customs, policies, practices, and procedures. Said customs, policies, practices and procedures

amount to gross negligence, conscious and deliberate indifference of the constitutional rights of

Plaintiff and were the proximate cause of the deprivation of Plaintiff’s rights and of the damages

which he sustained.

29.      Plaintiff incorporates herein the allegations set forth above and would further show the

Court as follows:

30.      On the occasion in question, Williamson acted negligently by failing to act as reasonable

and prudent police officers would have acted under the same or similar circumstances.

Williamson’s omissions proximately cause mental suffering, humiliation, embarrassment, and

grief to Plaintiff as more fully set forth in the damages portion of this Complaint.

31.      On the occasion in question, Defendant City and the HGPD negligently supervised

Williamson in the execution of his duties as police officer of the City. The City and the HGPD’s

failure to adequately and properly train and supervise Williamson proximately caused mental

suffering, humiliation, and grief to Plaintiff as more fully set forth in the damages portion of this

complain.

32.      All of the Defendants’ acts and omissions in regard to the factual events as alleged above

also constitute gross negligence in that the acts and omissions by the Defendants were

unjustifiable and likely to cause serious harm and, in fact, did cause serious harm to Plaintiff as

more fully set forth in the damages portion of this complaint. As a result of the Defendants’ gross

negligence, Plaintiff is entitled to the recovery of exemplary damages in a sum to be determined

by the jury.



Original Complaint                             Page 6                 Mackey v. City of Honey Grove, et al
        Case 4:20-cv-00313 Document 1 Filed 04/14/20 Page 7 of 10 PageID #: 7



33.      Moreover, the foregoing conduct of Defendants was willful, wanton, and malicious,

thereby entitling Plaintiff to the recovery of exemplary damages in a sum to be determined by the

jury.

34.      As a proximate result of the foregoing acts of Williamson, the City, and the HGPD,

Plaintiff has been injured in that he suffered great mental anguish, sustained injury to his social

reputation and character, was severely embarrassed and humiliated, all to Plaintiff’s damage in a

sum far in excess of the minimum jurisdictional limits of the Court.

35.      Moreover, the foregoing conduct of Williamson, the City and the HGPD was willful,

wanton and malicious, thereby entitling Plaintiff to the recovery of exemplary damages in a sum

to be determined by the jury.

36.      Defendants intentionally inflicted emotional distress upon Plaintiff through their extreme

and outrageous conduct in threatening Plaintiff without probable cause. Alternatively, Plaintiff

would show that Defendants acted recklessly in inflicting emotional distress upon Plaintiff by

engaging in conduct which Defendants knew, or had reason to know, created a high degree of risk

of harm to another, and that Defendants deliberately proceeded to act, or failed to act, in

conscious disregard of that risk. Defendant Williamson’s conduct cause Plaintiff to suffer severe

mental anguish and distress as more fully set forth in the damages portion of this complain.

37.      Plaintiff would show that Williamson acted with malice in that he engaged in conduct

specifically intended to cause substantial injury to Plaintiff, or in the alternative, acted with a

flagrant disregard for the rights of others and with actual awareness that his actions would, in

reasonable probability, result in great harm. As a result of Williamson’ malicious acts, Plaintiff is

entitled to the recovery of exemplary damages in a sum to be determined by the jury.



Original Complaint                            Page 7                 Mackey v. City of Honey Grove, et al
      Case 4:20-cv-00313 Document 1 Filed 04/14/20 Page 8 of 10 PageID #: 8



38.      Plaintiff would further show that in addition to being directly liable to him for their acts

and omissions, the City is also liable for the acts and omissions of Williamson under the doctrine

of respondeat superior.

39.      Plaintiff would show that he has been deprived of his constitutional rights pursuant to an

official policy, custom, practice, and procedure of the city and the HGPD.

                                           VI. DAMAGES

40.      Plaintiff suffered injury to his feelings, reputation, health, and character. He was

generally impaired in his social standing in the community and suffered great embarrassment,

humiliation, and mental anguish and suffering. As a result of all of the Defendants’ acts and

omissions, Plaintiff has recurring anxiety and vexation. As a result of the Defendants’ acts and

omissions, Plaintiff was forced to suffer the indignity and humiliation of answering questions

from friends and acquaintances.

41.      Moreover, Williamson acted willfully, wantonly, and maliciously, and the City and the

HGPD were grossly negligent, thereby entitling Plaintiff to the recovery of exemplary damages

against each of the Defendants, individually, in a sum to be determined by the jury.

42.      Because of the actions of the Defendants, as more fully set forth above, Plaintiff has

incurred reasonable attorney’s fees for which he seeks recovery pursuant to 42 U.S.C. § 1988 and

any other authority, statutory or otherwise, which entitled Plaintiff to recover attorney’s fees for

the Defendants actions.




Original Complaint                              Page 8                 Mackey v. City of Honey Grove, et al
      Case 4:20-cv-00313 Document 1 Filed 04/14/20 Page 9 of 10 PageID #: 9




                                            VII. JURY DEMAND

43.      Plaintiff requests that this matter be tried before a jury.

                                               VIII. PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiff, JOHN EARL MACKEY,

respectfully prays that the Defendant be cited to appear and answer herein, and that upon a final

trial Plaintiff have:

         1.          Judgment against Defendants, jointly and severally, for a sum in excess of the

                     minimum jurisdictional limits of this Court;

         2.          Prejudgment interest as provided by law;

         3.          An award of exemplary damages against Defendants, jointly and severally, in a

                     sum to be determined by the jury;

         4.          Post-judgment interest as provided by law;

         5.          Costs of suit;

         6.          Attorney’s fees; and

         7.          Such other and further relief; whether general or specific, at law or in equity, to

                     which Plaintiff may be justly entitled.




Original Complaint                                  Page 9               Mackey v. City of Honey Grove, et al
    Case 4:20-cv-00313 Document 1 Filed 04/14/20 Page 10 of 10 PageID #: 10




                                    Respectfully submitted,


                                    By: /s/ Ronald W .Uselton
                                          Ronald W. Uselton
                                          Attorney-in-Charge
                                          Texas Bar No. 20415775
                                          E-Mail: useltonatty@gmail.com
                                          402 W. Lamar, Ste. 101, Sherman, TX
                                          Sherman, Texas 75090
                                          Tel. (903) 893-9624
                                          Fax. (903) 813-0306
                                          Attorney for Plaintiff
                                          JOHN EARL MACKEY




Original Complaint                  Page 10              Mackey v. City of Honey Grove, et al
